 

Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA |
PENSACOLA DIVISION

JAVANI VENTURES, LLC, a Florida Limited
Liability Company, and J.R. Elias, individually,
and Plaintiff 3, a minor child by and through
J.R. Elias as next friend,

Plaintiff(s),
v. Case No. 3:20-cv-05911-RV-HTC
SHIVANI MITU BHATIA,

Defendant.

 

RESPONSE TO MOTION TO DISMISS |

COME NOW the Plaintiffs, JAVANI VENTURES, LLC, and J.R. ELIAS, and
PLAINTIFF 3, and hereby respond and object to Defendant’s Motion To Dismiss Or For A More
Definite Statement (the “Motion”), subject to this Court’s ruling on Plaintiffs’ Motion To
Remand!. Under applicable law, and based on the record before it, this Court should deny the
Motion. In support, Plaintiffs offer the following facts and authority:

Introduction

The Motion alleges the Complaint is insufficiently “vague and ambiguous.” It is not. While

the law does not require detailed allegations in a Complaint, Plaintiffs provide ample specificity

in theirs, describing the exact transactions, along with verbatim statements, admissions, and

 

1 On November 2, 2020, Plaintiffs mailed to the Clerk of this Court their Motion to Remand, which
was filed November 5, 2020. Defendant filed her Motion to Dismiss on November 4, 2020.
Plaintiffs assert that the Motion to Dismiss should be heard at the state court level upon remand.

 
Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 2 of 8

written promises, which form the basis of their claims. Defendant’s desire to obtain even more
specific information is the purpose of the discovery process. At the pleadings stage, a plaintiff is
only required to set forth a short and plain statement showing an entitlement to relief, providing a
defendant with fair notice of the claim. Plaintiffs met this burden.
Standards
Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Specific facts are not necessary; the statement

eee

need only “‘give the defendant fair notice of what the ... claim is and the grounds upon which it
rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355
U.S. 41, 47 (1957)). In addition, when ruling on a defendant's motion to dismiss, a judge must
accept as true all of the factual allegations contained in the complaint. Bell Atlantic Corp., supra,
at 555 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2002); Neitake v. Williams, 490
U.S. 319, 327 (1989); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). The court must accept the
complaint's allegations as true “even if [the allegations are] doubtful in fact.” Bell Atlantic, 550
USS. at 555.

A complaint thus “does not need detailed factual allegations.” Jd. Nor must a complaint
allege with precision all the elements of a cause of action. See Swierkiewicz, 534 U.S. at 514-15.
Defendant is correct that a conclusory recitation of the elements of a cause of action alone is not
sufficient. A complaint must include more than “labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Bell Atlantic, 550 U.S. at 555. A complaint must
include “allegations plausibly suggesting (not merely consistent with)” the plaintiff's entitlement

to relief. Id. at 557. The complaint must set forth facts — not mere labels or conclusions — that
Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 3 of 8

“render plaintiffs’ entitlement to relief plausible.” Jd. at 569 n. 14. This is the standard Plaintiffs
met. :

A district court should not grant a motion to dismiss if “the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (emphasis added).

The Factual Content of the Complaint

In their Complaint, Plaintiffs allege sufficient factual content to proceed to discovery.

In the background facts preceding the individual counts of the Complaint, Plaintiffs
articulate the specific fact patterns which then follow. In Paragraph 8, Plaintiffs allege that
Defendant Shivani Bhatia in 2020 “made a series of promises to, and written agreements with”
Plaintiffs, “upon which Plaintiffs lawfully relied to their detriment, which Defendant Bhatia then
breached.” In Paragraph 9, Plaintiffs allege that Defendant Bhatia “deceptively, dishonestly,
unfairly, and unlawfully, converted a significant amount of Elias’s personal property into her own
name.” In Paragraph 10, Plaintiffs allege that Defendant Bhatia “admitted to several of the above
wrongdoings in writing, apologized, and promised to remedy her wrongful acts. She has failed to
so remedy.”

Plaintiffs then provide more specific details in Count 1 of the Complaint, the fraud claim,
alleging that Bhatia “made false and material statements to deceptively acquire a vehicle and other
possessions owned by Elias and convert them into her own assets.” To engage in this specific
fraud, Plaintiffs allege that Defendant engaged in certain “forgery and deceptions,” made false
promises to induce Plaintiff Elias to give up his “own sole vehicle,” “falsely promised to acquire
a new vehicle jointly with Plaintiffs and title said vehicle jointly with Plaintiffs,” and further did

“create [an] LLC with Plaintiffs expressly for this” alleged purpose, but then “deceptively titled
Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 4 of 8

the new vehicle in her own name unbeknownst to Plaintiffs.” The Complaint then alleges that
Defendant admitted her above scheme was wrongful and agreed to remedy it, reaching agreement
with Plaintiffs, but has failed to perform. 3

Short of providing the vehicle identification number, there are few specifics left to the
imagination. Simply put, Defendant Bhatia conned Plaintiff Elias out of his lone vehicle. The
language of Count | is specific, citing the single vehicle Defendant took from Plaintiff through
fraud, the single LLC the parties created for this transaction, the single new vehicle acquired,
Defendant’s specific act of fraudulently titling the vehicle, the specific nature of Defendant’s fraud,
the time frame in which the conduct occurred, and Defendant’s ensuing promise to undo this
fraudulent act. At the pleadings stage, the Court is to accept all of these factual allegations as true,
and to draw all reasonable inferences therein.

Counts 2 through 5 allege that the parties entered into “agreements in 2020 regarding joint
Florida business ventures, a Florida residential arrangement, a joint purchase of a vehicle for use
in Florida, and other financial and property matters,” and that Bhatia has explicitly agreed in
writing that these agreements existed and that she breached same. This language is specific, for
instance referencing the parties’ sole “residential” transaction and sole “vehicle” transaction, and
Defendant’s written promises to remedy her breaches of these specific agreements, The Complaint
specifically alleges that because of Defendant’s admitted breaches, Plaintiffs have suffered “the
loss of their home [singular and specific], vehicle [singular and specific], significant personal
property, business income, and money.” As to the “significant personal property,” the Complaint
alleges that Defendant is “in wrongful and unpermitted possession of hundreds of individual items
belonging to Plaintiff Elias and Plaintiff 3, and has wrongfully refused to return said items” despite

having “falsely stated in writing on multiple occasions” that she would return same.

amen nent
 

Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 5of8

As Defendant’s counsel personally knows, all parties are well aware of what these
“hundreds of individual items” of personal property are; a list of each of the hundreds of items
would not be appropriate for a public court filing or necessary for the short and plain statement
required of a Complaint. The allegations that Defendant has specifically promised in writing to
return these same items of personal property add more specificity to the allegations of the
Complaint, and allow the Court to draw the necessary reasonable inferences under the law. If
Defendant is genuinely uncertain about the identity of the possessions she has already promised in
writing to return, she can engage in discovery to remove any doubt.

The allegations in Counts 6 (Abuse of Process) and 7 (Harassment) are explicit, providing
specific dates and exact wording of Defendant’s unlawful statements, and the clarity of the factual
allegations therein speaks for itself.

In Counts 8 and 9 (Tortious Interference), the Complaint alleges that after Plaintiff Elias
ended his romantic relationship with Defendant Bhatia, Defendant “vindictively reached out to a
third party” with whom Plaintiff Elias has been working on a business venture from which he
expected income “would begin arriving in weeks,” and wrongfully caused the termination of this
business venture. The Complaint alleges Defendant Bhatia knew Plaintiff Elias “had spent a
significant amount of time building” this venture, was personally aware of the “business
relationship” between Elias and the third party, and “took action” to harm this specific relationship
and venture. These descriptions are specific and meet Plaintiffs’ burden of presenting allegations
plausibly suggesting entitlement to relief.

Count 10 articulates specific instances of Defendant Bhatia’s outrageous behavior causing
trauma to Plaintiff 3, a minor child, and Plaintiff Elias, during three specific months. The

allegations describe specific examples of Defendant’s conduct. Adding even more specificity to a

pen paneer
Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 6 of 8

public filing would be unfortunate, as Plaintiffs do not wish to publicly embarrass Defendant
Bhatia.

Counts 11 and 12 (Defamation) allege Defendant Bhatia “made false and defamatory”
statements of a “lewd, lascivious, sexual, and obscene nature” to “at least four third parties” in the
states of “Florida, Oklahoma, and Georgia.” These allegations provide a reasonable amount of
specificity at the pleadings stage, though Plaintiffs recognize more specificity will be required in
discovery should they wish to proceed with the claims. Obtaining copies of all of the defamatory
text messages and emails Defendant Bhatia sent in anger to third parties, of which Plaintiffs have
been made aware but do not yet possess hard copies, will require discovery requests and/or
subpoenas to third parties.

Conclusion
For the reasons stated above, the Court should deny the Motion to Dismiss.

Respectfully Submitted,

‘Baya ES. _
J.BeEl ies

Box 4761

anta Rosa Beach, FL 32459

Telephone: (850) 460.1700

Email: jelias@30Amediation.com

Plaintiff, individually and on behalf of Plaintiffs
Javani Ventures, LLC, and Plaintiff 3, a minor child

 

 
Case 3:20-cv-05911-RV-HTC Document 8 Filed 11/16/20 Page 7 of 8

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on November 10, 2020, I mailed the foregoing to the Clerk of
the United States District Court, Northern District Court (Pensacola Division), 1 North Palafox
St., Pensacola, FL 32502, via the United States Postal Service, and emailed a copy of same to the

following: Daniel E. Harrell, at dharrell@clarkpartington.com, Clark Partington, P.O. Box 13010,

Pensacola, FL 32591-3010.
C) Moe

.ReElias

.O. Box 4761
Santa Rosa Beach, FL 32459
Telephone: (850) 460.1700
Email: jelias@30Amediation.com
Plaintiff, pro se

ggg
 

/20 Page 8 of 8

ELlas

PE Ex VSI. -
Chive Kare GOA EL

| Case 3:20-cv-05911-RV-HTC Document 8

ga4y4

 

      

iz Ele DaT ty
ie eerhel
$0,50%

- $0.509
TCA Mike Fant US POSTA E US POSTAGE
TULSA OK 740 FIRS et ace FIRST-CLASS

Ce ; 062S0009095689 062S0009095689
0202 qd AON Q3NQRy 13 NOV 2020PM 3 L 74119 so 74119

Cover Creek

Noettenw ODstr we FLA,
JOO yo LALA Fox SF.

Kier/sA cA, FL S250

 

86420 14

   

TORS
ECM

 

LEBEHC Hp HU gy pfPL|UdovneggDyeofy ff fo Le foA]DYod gf hyp yyened fle

cramer roma abistne Mh CATA SI BEF geet nn gS ORR

 

 

 
